IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          October 4, 2007

                                     No. 07-10096                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


JOSH WHITAKER; MONIQUE JANNETTE; LESLIE GREER

                                                  Plaintiffs-Appellees
v.

CWS VILLAGE RESIDENTIAL LP; CWS URBAN LOFTS LP;

                                                  Defendants-Appellants

CWS APARTMENT HOMES LLC

                                                  Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:03-CV-411


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       CWS appeals the district court's order joining CWS as a defendant in this
action (filed in 2003 against its predecessor-in-interest, West Village) and
holding CWS bound by West's consent decree.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                    No. 07-10096

         West, as owner of an apartment complex, was sued for violations of, inter
alia, the Americans with Disabilities Act. In 2004, CWS purchased the complex
from West with knowledge of the action and before liability was determined.
CWS, however, did not advise the court or Plaintiffs about the purchase, nor did
it participate in the litigation. A few months later, West entered into the
consent decree, and provided CWS a copy when it was finalized.
         Plaintiffs sought to compel West’s compliance with the consent decree, and
to substitute CWS for West under Federal Rule of Civil Procedure 25(c). CWS
filed a brief on whether it could be bound by West’s consent decree and two
responses to the Rule 25(c) motion. The district court ruled CWS was bound and
joined it as a defendant.
         CWS challenges that order on three bases: (1) it cannot be bound by West's
consent decree because it was not aware of the decree when it purchased West's
interest, was not represented during negotiations for the decree, and did not give
consent; (2) joinder was improper because CWS was not a party to the consent
decree and therefore cannot be held accountable for West’s obligations; and (3)
an evidentiary hearing should have been held before joinder was permitted,
because genuine issues of material fact exist.
         For the first claimed error, the district court found three reasons to hold
CWS bound by the consent decree: apparent authority, equitable estoppel, and
privity. Findings of fact are reviewed for clear error. Fuji Photo Film Co. v.
Shinohara Shoji Kabushiki Kaisha, 754 F.2d 591, 599 (5th Cir. 1985). Because
sufficient evidence exists to support the district court’s findings, there is no clear
error.




                                          2
                                  No. 07-10096

      For the second claimed error, CWS' assertion of improper joinder also fails.
Under Rule 25(c), a court may substitute or join a successor-in-interest; as such,
a district court’s ruling on a motion for joinder or substitution is reviewed for
abuse of discretion. Wieburg v. GTE Southwest Inc., 272 F.3d 302, 308 (5th Cir.
2001). In the light of the district court’s findings, there was no abuse of
discretion.
      Finally, for the third claimed error, an evidentiary hearing was not
required before joinder was granted. CWS cites no genuine issue of material
fact, was heard on this issue through its two responses to the motion for
substitution, and did not request a hearing.       The court did not abuse its
discretion.
      Essentially for the reasons stated by the district court, the judgment is
AFFIRMED.




                                        3